                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JONATHAN HATCH, MARK DVORSKY, and              )
SHATERIKA NICHOLSON, on behalf of              )
themselves and others similarly situated,      )
                                               )
                         Plaintiffs,           )
                                               )
               v.                              )                       1:16CV925
                                               )
MICHAEL A. DEMAYO, individually; THE LAW       )
OFFICES OF MICHAEL A. DEMAYO, P.C.;            )
LAW OFFICES OF MICHAEL A. DEMAYO,              )
L.L.P.; JASON E. TAYLOR, individually; LAW     )
OFFICES OF JASON E. TAYLOR, P.C.;              )
BENJAMIN T. COCHRAN, individually;             )
HARDISON & COCHRAN, P.L.L.C; CARL B.           )
NAGLE, individually; NAGLE & ASSOCIATES,       )
P.A.; JOHN J. GELSHENEN, individually; DAVIS & )
GELSHENEN L.L.P.; MARK I. FARBMAN,             )
individually; MARK FARBMAN, P.A.; TED A.       )
GREVE, individually; TED A. GREVE &            )
ASSOCIATES, P.A.; CHRISTOPHER T. MAY,          )
individually; and ESTWANIK AND MAY, P.L.L.C.,  )
                                               )
                         Defendants.           )


                     MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Plaintiffs initiated this action alleging that the above-named Defendants violated the

Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. § 2721, et seq. (ECF No. 5.) Before the

Court is a motion for reconsideration, (ECF No. 59), filed by Defendants Michael A. DeMayo;

the Law Offices of Michael A. DeMayo, P.C.; the Law Offices of Michael A. DeMayo, L.L.P.;

Jason E. Taylor; the Law Offices of Jason E. Taylor, P.C.; Benjamin T. Cochran; Hardison &
Cochran, P.L.L.C.; Carl B. Nagle; Nagle & Associates, P.A.; John J. Gelshenen; Davis &

Gelshenen, L.L.P.; Ted. A. Greve; Ted A. Greve & Associates, P.A.; Christopher T. May; and

Estwanik and May, P.L.L.C. (collectively, the “Moving Defendants”). Moving Defendants

request that this Court reconsider two aspects of its Memorandum Opinion and Order entered

September 29, 2017 (the “September 29th Order”) denying their motion to dismiss: (1) its

conclusion that Plaintiffs have standing to bring this action; and (2) its determination that the

attorney advertising at issue is not protected by the First Amendment. (Id. at 2.) For the

reasons that follow, the motion will be granted in part and denied in part.

I.       BACKGROUND

         The Court incorporates by reference the factual background set forth in its September

29th Order. (See ECF No. 35 at 2–4.) However, due to the timing of the instant motion, some

quick procedural accounting is necessary. On December 1, 2017, the other defendants in this

case1 (the “Farbman Defendants”) filed motions for reconsideration of the September 29th

Order, or, in the alternative, judgment on the pleadings.2 (ECF No. 45.) Before the Court

ruled on those motions, the Moving Defendants filed the instant motion for reconsideration

and an accompanying brief in support on October 26, 2018. (ECF Nos. 59; 61.) Then, on

November 15, 2018, this Court issued a memorandum opinion and order granting in part and




1
    Defendants Mark I. Farbman and Mark Farbman, P.A.
2
  The motions were captioned in the alternative and housed in a single pleading entitled “Motion for
Reconsideration of the Court’s Ruling on their Motion to Dismiss and Alternative Motion for
Judgment on the Pleadings.” (ECF No. 45 at 1.) However, the Court recognized the two motions as
independent. (ECF No. 63 at 2.)
                                                 2
denying in part the Farban Defendants’ motions (the “November 15th Order”). (ECF No.

63.)

       In its November 15th Order, this Court acknowledged that it had previously erred by

failing to recognize the First Amendment’s applicability to the attorney advertising at issue in

this case. (See id. at 5–9.) As a form of commercial speech, attorney advertising implicates the

First Amendment so long as its content is neither false, misleading, nor related to unlawful

activity. (Id. at 6 (citing Cent. Hudson Gas Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S. 557, 563–64

(1980)).) However, as the Court explained, commercial speech is typically afforded “lesser

protection” than “other constitutionally guaranteed expression.” (Id. at 7 (citation omitted).)

Accordingly, Defendants’ challenges to the DPPA require the application of ‘intermediate

scrutiny’ in line with the four-part test laid out in Central Hudson Gas & Electric Corp. v. Public

Service Commission of New York, 447 U.S. 557, 566 (1980). (Id. at 7–8.)

       While the Court accepts Central Hudson as the appropriate framework, the absence of a

developed factual record at the time of the November 15th Order prevented the Court from

deciding whether, as applied to Defendants’ alleged conduct, the DPPA passes muster. (See

id. at 9.) That determination speaks directly to the First Amendment aspects (and main thrust)

of Moving Defendants’ instant motion for reconsideration. Nevertheless, the parties involved

in the instant motion filed normal response and reply briefing after the November 15th Order

was issued, which the Court now considers along with the other relevant filings. (See ECF

Nos. 68; 76.)




                                                3
II.    LEGAL STANDARD

       Under Rule 54(b) of the Federal Rules of Civil Procedure, the “district court retains

the power to reconsider and modify its interlocutory judgments, including partial summary

judgments, at any time prior to final judgment when such is warranted.” Am. Canoe Ass’n v.

Murphy Farms, Inc., 326 F.3d 505, 514–15 (4th Cir. 2003); see Fed. R. Civ. P. 54(b). That power

is “committed to the discretion of the district court” and may be exercised as justice requires.

Am. Canoe Ass’n, 326 F.3d at 515. Although the Rules “do not set out a[ ] standard for

reconsideration of interlocutory orders,” most courts have “adhered to a fairly narrow set of

grounds” in assessing a Rule 54(b) motion: whether “(1) there has been an intervening change

in controlling law; (2) there is additional evidence that was not previously available; or (3) the

prior decision was based on clear error or would work manifest injustice.” See Akeva, L.L.C.

v. Adidas Am., Inc., 385 F. Supp. 2d 559, 565–66 (M.D.N.C. 2005). In general, Rule 54(b)

motions “should not be used to rehash arguments the court has already considered” or “to

raise new arguments or evidence that could have been raised previously.” South Carolina v.

United States, 232 F. Supp. 3d 785, 793 (D.S.C. 2017).

III.   DISCUSSION

           A. Standing

       Moving Defendants first ask the Court to reconsider its conclusion that Plaintiffs have

standing to sue under the DPPA. (See ECF No. 59 at 3.) As discussed in the September 29th

Order, to determine “whether an intangible harm constitutes an injury in fact,” the Court

considers (1) whether Congress has identified and elevated a “de facto injur[y] that [was]

previously inadequate in law” to the status of legally cognizable, concrete injury and (2)


                                                4
whether the alleged injury bears a close relationship to a “harm that has traditionally . . .

provid[ed] a basis for a lawsuit” at common law. (See ECF No. 35 at 7–8 (citations omitted).)

In light of the DPPA’s purpose and the alleged harms’ close relation to traditional invasion-

of-privacy torts, the Court concluded that “Plaintiffs’ allegation that Defendants obtained,

disclosed, or used Plaintiffs’ personal information without consent sets forth a concrete

injury.” (See id. at 9.)

        Nearly a year after the September 29th Order was issued, the Fourth Circuit decided

Hartford Casualty Insurance Co. v. Greve, 742 Fed. App’x 738 (4th Cir. 2018) (per curiam)

(unpublished). Appellants Ted A. Greve & Associates, PA and Ted A. Greve (collectively,

“Greve”), who are defendants here, “tendered defense” of this action to Hartford Casualty

Insurance (“Hartford”) under two business liability insurance policies. See Hartford, 742 Fed.

App’x at 739. The policies generally obligated Hartford to defend and indemnify Greve

against suits for personal and advertising injury. Id. However, the policies also contained two

limiting provisions, which excluded coverage for injuries arising out of (1) “the violation of a

person’s right of privacy created by any state or federal act, unless the liability would have occurred

even in the absence of a state or federal statute” or (2) “a statute, ordinance, or regulation that prohibits

or limits the sending, transmitting, communicating or distribution of material or information.”

Id. at 739–40 (emphasis added).

        Hartford argued that this action falls within both exclusions and refused to defend

Greve. Id. at 740. In response, Greve contended that “because the plaintiffs in the underlying

actions could potentially state a claim for invasion of privacy under North Carolina common

law, the exception to the [privacy] exclusion applies.” Id. at 741. Ultimately, the Fourth Circuit


                                                     5
sided with Hartford, concluding that “the facts alleged in the underlying actions could not

state a claim for” any of the invasion-of-privacy torts recognized under North Carolina

common law. Id.

       Moving Defendants argue that Hartford undermines this Court’s earlier ruling on

standing, which was based in part on the alleged injuries’ close resemblance to invasion of

privacy. (See ECF No. 61 at 4–5.) However, the Hartford decision does not contravene this

Court’s prior analysis. In the September 29th Order, this Court agreed that “Plaintiffs may not

be able to state a claim under one of the four invasion of privacy torts” recognized at common

law. (ECF No. 35 at 9.) However, as the Court further explained, because “the concreteness

inquiry only asks whether an alleged harm is closely related to a cognizable harm,” (Id. (emphasis

added)), Plaintiffs need not actually allege a recognized tort to acquire standing. Accordingly,

the Court’s determination that Plaintiffs have standing remains unchanged.

           B. First Amendment Protection

       Next, Moving Defendants ask the Court to reconsider its earlier determination, (see id.

at 22), that the attorney advertising at issue in this case is not protected by the First

Amendment, (ECF No. 61 at 5.) As discussed above, in addressing the Farbman Defendants’

motion for reconsideration, this Court came to agree that Defendants’ advertising does

implicate the First Amendment.3 (See ECF No. 63 at 6–9.) The Court incorporates by

reference its First Amendment discussion from the November 15th Order in full. (See id.)



3
  Moving Defendants argue, as the Farbman Defendants have, that recent Supreme Court cases have
“raised the level of scrutiny” that applies to commercial speech. (See ECF No. 61 at 13.) As explained
in the Court’s November 15th Order, however, these cases “did not abrogate the Central Hudson test
for restrictions on commercial speech.” (ECF No. 63 at 7 n.4.)
                                                  6
However, as further explained in the November 15th Order, Defendants’ as-applied challenges

to the DPPA’s constitutionality cannot be properly assessed without further development of

the factual record. (See id. at 9.) Thus, the Court declines to revisit its First Amendment

analysis at this time.

       For the reasons stated herein, the Court enters the following:

                                            ORDER

       IT IS THEREFORE ORDERED that Moving Defendants’ motion for

reconsideration, (ECF No. 59), is GRANTED IN PART AND DENIED IN PART. The

motion is DENIED to the extent Moving Defendants seek modification of the Court’s

September 29th Order denying Moving Defendants’ motion to dismiss Plaintiffs’ complaint.

       The motion is GRANTED to the extent that the Court has corrected, in its November

15, 2018 Memorandum Opinion and Order, the failure in its September 29th Memorandum

Opinion to apply the Central Hudson analysis to Moving Defendants’ speech to determine

whether the DPPA’s restriction on such speech is constitutionally permissible. This error,

however, does not alter the ultimate ruling in the September 29th Order.

       This, the 8th day of January 2020.


                                            /s/Loretta C. Biggs
                                            United States District Judge




                                               7
